DETAILED ACTION
This communication is responsive to the Applicant’s Remarks and Amendments filed on 6/25/2021 and the examiner's amendment on 7/12/2021. 
Claims 1-4, 6-12, and 14-20 are pending. Claims 1-4, 6-12, and 14-20 have been examined and are allowed. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's representative and the examiner discussed proposed examiner amendments to move the application towards allowance on 7/12/2021. The examiner and applicant discussed proposed examiner amendments, from the AFCP filed on 6/25/2021, to correct reference to parent claims 9 and 17 for their respective dependent claims 10-12, 14-16 and 18-20. Authorization for this examiner’s amendment was given by the Applicant's representative, Eric Drennan, Reg. No. 59099, on 7/12/2021. 
With this examiner's amendment, claims 10-12, 14-16 and 18-20 are amended. 
The application has been amended as follows: 
10. (Currently amended) The method of claim , wherein the first entity is a manufacturer and the second entity is an end user. 

11. (Currently amended) The method of claim , wherein the first entity is a manufacturer and the second entity is another entity in a supply chain. 

12. (Currently amended) The method of claim , wherein the first entity is a first end user and the second entity is a different second end user. 

14. (Currently amended) The method of claim , wherein transferring the at least a portion of control of the device from the first entity to the second entity comprises updating an entry in a table indicating that the second entity has the at least a portion of control of the device.

15. (Currently amended) The method of claim , wherein receiving the first indication or the second indication comprises receiving an indication by a user inputting the information at a digital portal. 

16. (Currently amended) The method of claim , wherein the first indication or the second indication is stored on a removable media, and where receiving the first indication or the second indication comprises reading the indication from the removable media. 

18. (Currently amended) The device management service of claim , wherein the first entity and the second entity are entities in a supply chain. 

19. (Currently amended) The device management service of claim , further comprising a digital portal, and wherein receiving the first indication and the second indication comprises receiving the first indication and the second indication at the digital portal. 

20. (Currently amended) The device management service of claim , wherein receiving the first indication and the second indication comprises reading the first indication and the second indication from a removable media. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The Examiner has fully considered the Applicant’s arguments and amendments filed on 6/25/2021, and further with the Examiner’s Amendment filed on 7/12/2021, and found them to be persuasive. The Examiner finds the claimed invention, as amended above, to be patentably distinct from the prior art of record. The cited references Sundaresan in view of Kalogridis, fails to explicitly disclose the features of amended claim 1. The amended claim 1 limitations, when taken in context of the entire claim, are not anticipated nor made obvious by the combination of Sundaresan in view of Kalogridis, and are patentably distinct from other prior arts in the related field. Amended independent claims 9 and 17 contain features substantially the same as the limitations set forth in claim 1, therefore the limitations of the claims are not anticipated nor made obvious by the combination of Sundaresan in view of Kalogridis. These limitations, taken in context of the entire claims, are allowable over the prior art of record. Claims 2-4, 6-8, 10-12, 14-16 and 18-20 are allowable as being dependent on their respective independent claims, as these limitations, taken in context of the entire claims, are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Li/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457